BuchanaN, J.
A motion to dismiss this appeal is based upon deficiencies in the record.
The Clerk of the District Court certifies that the transcript contains all the proceedings had, all the documents filed, and all the evidence adduced on the trial of this canse, except:
1. The mortuary proceedings of Mr. and Mrs. Gormley.
2. The record of the suit of Pemberton v. the Heirs of Gormley.
*413. Tlie record of the suit of Dunlap & Clarice v. The Heirs of Gormley.
4. Two records, numbered 9,743 and 10,014, of the docket of the Fourth District Court of New Orleans.'
5. A plan marked (A), and an act of mortgage and note dated June 30th, 1856.
Tho above enumerated missing documentary and record evidence in the cause, are certified by the clerk not to have been furnished him by the parties to the appeal; which is given as the reason for their not being copied into this transcript. A portion of the omitted evidence seems to have been offered by the plaintiffs, who are appellants. It is evident that they are in fault for not furnishing- a complete record. The motion to dismiss must therefore prevail. Hennen’s Digest, page 76; Harris v. Hays, 8 An. 433; Wallace v. Smith, Opinion Book 29, page 354; Morton v. Steamer Chalmette, Opinion Book 32, page 4.
Appeal dismissed, with costs.